DETAILED ACTION
This action is in response to the amendment filed 11/30/20. Claims 1-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner acknowledges the filing of the provisional application and the provisional application filing date of 02/23/2018.

EXAMINER’S NOTE
The Examiner notes that due to the substantial number of amendments in the claims, all line numbers referred to in the following action refer to the line numbers in the APPENDIX: Claims in Plain Text submission.

Claim Objections
Claims 1-4, 5, 7, 8, 9, 11-17 are objected to because of the following informalities:  
Claim 1 Lines 11-15 state, “(d) said device can use a prefix or suffix preceding or following an executable operation or its code, to obtain such additional information that during the execution or preliminary analysis of such an operation replaces, supplements, or modifies the information that otherwise would have been read from control registers, descriptors, segments, page tables, or from other data structures.” Here, it appears punctuation is missing and this should state “(d) said device can use a prefix or suffix preceding or following an executable operation or its code, to obtain such additional information that, during the execution or preliminary analysis of such an operation, replaces, supplements, or modifies the information that otherwise would have been read from control registers, descriptors, segments, page tables, or from other data structures” in order to clarify the claim. Claims 2, 4, 5, 7-9, 11-12 and 14-17 inherit the objection of claim 1 as disclosed above.
The Examiner respectfully notes that the first time an element is introduced in a claim it should be referred to as “a” and that any subsequent recitations to the same element should be referred to as “the” to maintain proper antecedence in the claim. Accordingly, the following is objected to:
Claim 2 Lines 5-7 state, “analysis of the constituent components of high level, logical or effective address, including but not limited to analysis of the additional offset relative to the base address, which is specified in an executable or analyzable operation”. This should state “analysis of constituent components of a high level, logical or effective address, including but not limited to analysis of an 
Claim 2 Lines 15-16 state, “analysis of the field(s) or flag(s) of the control structures of this device, or the field(s) or flag(s) reflecting its state”. This should state “analysis of a field(s) or flag(s) of control structures of this device, or a field(s) or flag(s) reflecting its state”.
Claim 2 Lines 20-21 state, “analysis of a specific field or fields in the page table or in the page directory element on such a level in the page table or the page directory hierarchy”. This should state “analysis of a specific field or fields in a page table or in a page directory element on such a level in a page table or a page directory hierarchy”.
Claim 2 Lines 24-25 state, “analysis of a specific field or fields in the segment descriptor, if this device supports the segment addressing model”. This should state “analysis of a specific field or fields in a segment descriptor, if this device supports the segment addressing model”.
Claim 3 Lines 3-7 state, “according to its scheme, algorithm, rules, and/or internal program, completely or partially change the memory space that contains the machine representation of this executable operation, either directly in the main memory that contains a representation of such an executable operation, or in the cache memory covering this memory space or part of it, or in the main memory and in the cache simultaneously”. This should state “according to its scheme, algorithm, rules, and/or internal program, completely or partially change a memory space that contains a machine representation of the executable operation, either directly in the main memory that contains a representation of the the memory space or part of it, or in the main memory and in the cache simultaneously”.
Claim 13 states, “A device, able to execute operations and/or process data, which is characterized by the use of a specific field(s) in the page table or in the page directory element to store information in it that helps this device reduce the likelihood of collisions when working with associative memory or cache”. This should state “A device, able to execute operations and/or process data, which is characterized by the use of a specific field(s) in a page table or in a page directory element to store information in it that helps this device reduce a likelihood of collisions when working with associative memory or cache”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 5-9, 11-12 and 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-2, 4, 5, 7-9, 11-12 and 14-17, the extensive usage of the phrase "including but not limited to” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention and what the intended scope is of the claim language.  See MPEP § 2173.05(d). The usages of the "including but not limited to” language in Claim 1 is illustrated below.
Claim 1, Lines 5-8 state “(b) said device can extract additional information from the value of a high level, logical or effective address or from its component(s) using some function, scheme, circuit, or algorithm, including those implemented in microcode, in hardware, in software, or a combination of them, including but not limited to using other information or data structures”; lines 9-10 “(c) said device can obtain additional information from an external source, including but not limited to from another device, as part of or in the composition of address information”; lines 29-32 “and then this device uses this obtained additional information unchanged or transformed in an arbitrary manner, including but not limited to by combining it with other information, for any purposes or in any capacity, if such use of this additional information does not contradict its purpose, if such purpose is explicitly indicated in the description of the method used to obtain it.”  Claims 2, 4, 5, 7-9, 11-12 and 14-17 inherit the deficiencies of claim 1 as disclosed above. 
Additionally, claims 2, 8, 9, 11-12 and 14-15 recite additional limitations utilizing “including but not limited to” language as well and are therefore indefinite for the same reasons as disclosed above.
Further, Claim 1 line 29 states “…and this device uses this obtained additional information unchanged or transformed in an arbitrary manner…”. Here, it is unclear as to what “this obtained additional information” is referring to. Here, the Examiner notes that the preamble of claim 1 claims a device that “is characterized by the use of at least one of the listed methods to extract additional useful information”. Clause (a) states “…as additional information”, clause (b) states “extract additional information”, clause (c) states “obtain additional information”, clause (d) states “obtain such additional information”, and clause (e) states “obtain such additional information”. The Examiner notes that depending on the clause selected the antecedence basis and nomenclature of the claim terms do not match up which is causing confusion as to which element is being referred to. It appears the “obtained additional information” is intended to be the same “additional useful information” as stated in line 2. Therefore, the Examiner recommends the Applicant amend Line 2 to state “…to extract additional information” and each following recitation to state “the additional information”, to maintain proper antecedence and consistent nomenclature throughout the claim. The Examiner notes the example lines given above is not an exhaustive list of each usage of “additional information” and that every subsequent use of “additional information” in the claim language should be amended to state “the additional information”. Claims 2, 4, 5, 7-9, 11-12 and 14-17 inherit the deficiencies of claim 1 as disclosed above.
Further, the last limitation of Claim 1 states “then this device uses this obtained additional information unchanged or transformed in an arbitrary manner, including but not limited to by combining it with other information, for any purposes or in any capacity, if such use of this additional information does not contradict its purpose, if such purpose is explicitly indicated in the description of the method used to obtain it”. Here, it is if such use of this additional information does not contradict its purpose, if such purpose is explicitly indicated in the description of the method used to obtain it”, is referring to. The Examiner notes that while (a)-(g) disclose obtaining additional information, there does not appear to be any “explicit indication” of the purpose of the information. Therefore, it is unclear as to what the metes and bounds of this limitation is as there is no explicit indication of the purpose of the information in the obtaining limitations. Claims 2, 4, 5, 7, 8, 9, 11-12 and 14-17 inherit the deficiencies of claim 1 as disclosed above.
Regarding Claim 6, Claim 6 states “A device, able to execute operations and/or process data, which is characterized by implementation of an executable operation that for a specified high level, logical or effective address or its component(s) (virtual address [0031]), or for a specified range of such addresses returns a lower level address, or its component(s), that directly matches the specified address or its component(s); or which returns the lower level address of some memory space that contains the cell addressed by such address; or which returns a set of lower level addresses that correspond to the specified range of addresses.” Here it is unclear as to which address is referred to by “such address”. For example, does such address refer to the “specified high level/ logical/effective address or the lower level address? For the purposes of examination the Examiner is interpreting this to refer to the high level/ logical/effective address and recommends the Applicant clearly amend the claim language to reflect the intended address to overcome the 112b rejection above.

EXAMINER’S NOTE
The Examiner notes that due to the 112b issues in the claims, as discussed above, the exact scope of claims 1, 2, 4, 5, 7, 8, 9, 11-12 and 14-17 cannot be clearly established and therefore prior art has not been applied at this time to claims 1-2, 4, 5, 7, 8, 9, 11-12 and 14-17. The Examiner strongly recommends a phone interview to discuss the 112b issues in the claims and to determine potential amendments to overcome the issues discussed above. As a scope was able to be ascertained for claims 3, 6, 10 and 13, in light of the instant amendments, prior art rejections have been applied to claims 3, 6, 10 and 13 below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuraski, Jr. (US PGPUB No US 2002/0199151 A1)(hereafter referred to as Zuraski).
Regarding Claim 3, Zuraski anticipates:
A device, able to execute operations and/or process data (Microprocessor [0015]), which is characterized by the fact that during preliminary analysis of the executable operation, or during, or after its execution, it may independently, acting according to its scheme, algorithm, rules, and/or internal program, completely or partially change the memory space that contains the machine representation of this executable operation, either directly in the main memory that contains a representation of such an executable operation, or in the cache memory covering this memory space or part of it, or in the main memory and in the cache simultaneously (When the predecode unit of the microprocessor receives instruction bytes (machine representations of the operations) it generates predecode information for each instruction byte and then store the predecode information bits with the instruction bytes in the instruction cache (i.e. partially changing the cache memory space containing the machine representation of the instruction by adding bits to it) [0060-0061][0011]).



Claim(s) 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (US PGPUB No US 2005/0091652 A1)(hereafter referred to as Ross).
Regarding Claim 6, Ross anticipates:
A device, able to execute operations and/or process data (processor [0031]), which is characterized by the fact that it can simultaneously use different algorithms and/or parameters to translate addresses for different address spaces, without regularly switching modes of operation or reprogramming control registers of this device (Ross discloses a processor that can simultaneously maintain eight different address spaces for different execution domains “so that translation-

Regarding Claim 10, Ross anticipates:
A device, able to execute operations and/or process data (processor [0031]), which is characterized by implementation of an executable operation that for a specified high level, logical or effective address or its component(s) (virtual address [0031]), or for a specified range of such addresses returns a lower level address, or its component(s), that directly matches the specified address or its component(s); or which returns the lower level address of some memory space that contains the cell addressed by such address; or which returns a set of lower level addresses that correspond to the specified range of addresses. (Ross discloses a processor comprising a translation lookaside buffer that can translate a virtual address to a physical address containing a physical page number of the data (i.e. lower level address of some memory space that contains the cell addressed by such address) [0031])

Claim(s) 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. (US PGPUB No US 2017/0364446 A1)(hereafter referred to as Pham).
Regarding Claim 13, Pham anticipates:
A device, able to execute operations and/or process data, which is characterized by the use of a specific field(s) in the page table or in the page directory element to store information in it that helps this device reduce the likelihood of collisions when working with associative memory or cache (Pham discloses a page table with a collision bit. If the collision bit is set a subsequent write operation is not performed until the collision bit is cleared (thereby avoiding a collision on the data object) [0034][0078][Fig 10])

Response to Arguments
The objection to the abstract has been withdrawn in light of the filing of the replacement abstract.
The claim objections regarding the preamble of claims 2, 4, 5, 7, 8, 9, 11-12 and 14-15 have been withdrawn in light of the instant amendments to the preamble. However, the Examiner notes the newly added claim objections above.
On Page 4, the Applicant provides a brief description of the art made of record but was not relied upon in the previous action and described perceived differences. The Examiner has considered the remarks provided but they are moot as the references are not relied upon for a prior art rejection at this time. The Examiner welcomes and recommends a phone interview to discuss any of the rejections or objections stated in the action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183